 In the Matter of U. S. SHOE CORPORATIONandINDEPENDENT SHOEWORKERS OF CINCINNATI, OHIOCase No. R-4011.-Decided August 25,19/Jurisdiction:shoe manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition in face of conflicting claims of, rivalorganization ; contract which was in existence for one year, as extended,heldno bar, where time period of extension was not disclosed and no party pleadit as a bar; election necessary.UnitAppropriate for Collective Bargaining:production and maintenance em-ployees, with specified exclusions ; employees of receiving, shipping, and main-tenance departments, and floor help,included,where previous appropriate unitincluded them and no reason appeared to change prior unit.Frost di Jacobs,byMr. Cornelius J. Petzltold,of Cincinnati, Ohio,for the Company.Mr. Joseph A. Roach,of Cincinnati, Ohio, for the Independent.Mr. George Martin,of Greenhills, Ohio, for the United.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONISTATEMENT OF THE CASEUpon petition duly filed by Independent Shoe Workers of Cincin-nati,Ohio, herein called the Independent, alleging that a questionaffecting commerce had arisen concerning the representation ofem-ployees of U. S. Shoe Corporation, Cincinnati, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, TrialExaminer.Said hearing was held at Cincinnati, Ohio, on July 3,1942.The Company, the Independent, and United Shoe Workers ofAmerica, affiliated with the C. I. 0., herein called the ,United, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on, the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.43"N. L R B, No. 91.637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGSOF FACT1.TIIE BUSINESSOF THE COMPANYU. S. Shoo Corporation, an Ohio corporation, has its principalplace of business in Cincinnati, Ohio, where it is engaged in the manu-facture of women's shoes.Approximately 75 to 80 percent of theraw materials used by the Company comes from outside the State ofOhio.Approximately 85 to 90 percent of the Company's finishedproducts is sent to points outside the State of Ohio.During the fiscalyear ending November 30, 1941, the sale of products produced by theCincinnati plant totaled approximately $2,500,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDIndependent ShoeWorkersof Cincinnati,Ohio, is- an unaffiliatedlabor organization.It admits to membership employees of the Com-pany..United Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations.It admits to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, and we find, that a question concerningrepresentation has arisen in that on and after December 23, 1941, theIndependent requested recognition of the Company, and the requestwas denied because the United was also making claims of the Com-pany.On September 20, 1940, the United and the Company entered into aconsent election agreement.Pursuant to the agreement, an electionwas conducted in which the United received a majority of'the votescast.Subsequently, the Company and the United entered into anoral bargaining agreement covering the employees in the consent elec-tion unit.This agreement was to operate for a period of 1 yearbeginning January 1, 1941, with automatic renewal from year toyear thereafter, unless either party gave written notice to the otherthirty (30) days prior to the expiration of any yearly period of adesire to change it.The record is not clear as to the present statusof the agreement. It appears that the agreement was extended bythe contracting parties on December- 31, 1941.The time-period of theextension is not disclosed.Neither the Company nor the United U. S. SHOE CORPORATION639pleads the agreement as a bar to this proceeding. In view of thesefacts,we find that the contract as extended is no-bar to a'presentinvestigation of the question concerning representation.The United stated that on June 23, 1942, it filed an appeal fromthe refusal of the Regional Director to issue a complaint on chargesof unfair labor practices filed against the Company by the United.On August 21, 1942, this appeal was dismissed. -A statement of a Field Examiner, introduced in evidence at thehearing, indicates that the Independent represents a substantialnumber of the employees in the unit hereinafter found to be ap-propriate.1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAt the hearing, the Independent proposed as the appropriate unitthe same unit which the Uiuited and the Company had establishedin 1940 in their consent election agreement.This agreement set up,the following unit :All production employees at the Norwood, Ohio, plant of theCompany, exclusive of foremen, assistant foremen ,2 and super-visors in charge of any class of labor, office and clerical -workers,.watchmen, time-keepers, ticket writers, pay-roll clerks, checkers,,truck drivers, employees in the purchasing department, and pat-tern room workers.The phrase "production employees;" in-cludes employees in the stork department, shipping departmentand maintenance department, floor help, and crowners.The Company agreed with the Independent that this unit was stillappropriate., The United, on the other hand, no longer approved thisold unit.It now desires to exclude the following 4 groups of em-ployees in addition to the other exclusions: receiving department,,shipping department, maintenance department, and floor help.Employees in the disputed categories voted in the consent electionin 1940 and were covered by the oral contract between the Company'The Field Examiner stated that the Independent submitted to him 409 applicationsformembership cards, all beating 'apparently- genuine original signatures ; that 344 ofthe cards bore names of persons whose names appeared on the Company's pay roll forJanuary 9, 1942, which listed 554 employees in the unit hereinafter found to be appio-prmte, and that of the 344 cards, 71 were undated and the remainder were dated betweenDecember 22, 1941, and April 17, 1942The United submitted no cards, apparently relying upon the.contiact which it hasor hashad with the Company2The Independent stated that the terms "foiemen" and "assistant foremen" also has,reference to foreladies and assistant foieladies. ,640DECISIONS OF NATIONAL LABOR RELATIONS BOARD -and the United. In February 1942, the United conducted a "check-offelection" in which, according to uncontradicted testimony of witnessesfor the Independent, the same employees voted as were eligible to votein the consent election.As regards all'the disputed categories, the United contends that itwas a mistake to have included them in the consent-election unit,since they have neither joined the United nor, made any attempt to berepresented for the purposes of collective bargaining.The United,however, did not deny that it had attempted to'orgirnize these em-ployees.In general, the United would exclude shipping, receiving,and maintenance department employees as non-production employees,and would exclude floor help as supervisory or confidential employees.We have examined the record closely and are of the opinion thatthe United has not shown sufficient reason to justify any alteration 'ofthe 1940 unit.The receiving, shipping, and maintenance departmentemployees comprise groups customarily included in production andmaintenance units, and the record does not support the contention ofthe United that those employees designated as "floor help" are engagedby. the Company in either a confidential or a supervisory capacity.We find that all, production and maintenance employees at theNorwood, Ohio, plant of the Company, including employees of thereceiving -department and the shipping department, and floor help,but excluding foremen, assistant foremen, supervisors in charge ofany class of labor, office and clerical workers, watchmen, timekeepers,ticket writers, pay-roll clerks, checkers, truck drivers, employees inthe purchasing department, and pattern room workers, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES-We shall direct that the cjuestion concerning representation whichhas arisen be resolved by an election by secret ballot among' the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations mind additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations' Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby U. S. SHOE CORPORATION641DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with U. S. Shoe Cor-poration," Cincinnati,Ohio, an election by secret ballot shall be,conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the' Company in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were-illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding those employeeswho have quit or been discharged for cause, to determine whether they-desire to be represented by Independent Shoe Workers of Cincinnati,Ohio, or by United Shoe Workers of America, 'affiliated with theC. I. 0., for the purposes of collective bargaining, or by neither.481039-42-vol. 43-41